Opinion issued March 8, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00925-CV
                            ———————————
               HANI HAFIZ IBRAHIM QUTIEFAN, Appellant
                                         V.
                          LUBNA AZIZ SAFI, Appellee



                    On Appeal from the 505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-206211


                          MEMORANDUM OPINION
      Appellant, Hani Hafiz Ibrahim Qutiefan, proceeding pro se, attempts to

appeal from the trial court’s order, signed on November 2, 2017, in this divorce

case. We dismiss this appeal for want of jurisdiction.
      We are authorized by statute to consider an appeal from a “final order”

rendered under Title 5 of the Family Code, unless a statute authorizes an

interlocutory appeal. See TEX. FAM. CODE ANN. § 109.002(b) (West 2014) (“An

appeal may be taken by any party to a suit from a final order rendered under this

title.”); see, e.g., Brejon v. Johnson, 314 S.W.3d 26, 33 (Tex. App.—Houston [1st

Dist.] 2009, no pet.). To be a “final order” under Title 5 of the Family Code, other

than in a termination case under Chapter 161 or an adoption case under Chapter

162, the order must contain the several items listed under Section 105.006. See

TEX. FAM. CODE ANN. § 105.006(a), (d), (e) (West 2014) (listing contents of final

order under Title 5 of Family Code not involving Chapters 161 or 162). Generally,

appellate courts have jurisdiction only over appeals from final judgments or final

orders. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001). To

be final, a judgment or order must “actually dispose[] of all claims and parties then

before the court, regardless of its language, or [] state[] with unmistakable clarity

that it is a final judgment as to all claims and all parties.” Id. at 204.

      Here, after reviewing the clerk’s record, appellant’s notice of appeal lists the

order on appeal as the “Order on Motion to Invoke the Sixth Amendment

Constitutional Right & Request an Appellate Lawyer,” signed on November 2,

2017. This order states, in pertinent part, that, “[a]fter reviewing the pleadings and

the arguments of [appellant] and any responses thereto, this Court is of the opinion



                                            2
that the MOTION TO INVOKE the SIXTH AMENDMENT CONSTITUTIONAL

RIGHT & REQUEST AN APPELLATE LAWYER IS [not] well taken and should

in all things, be DENIED.” However, this is not a “final order” under Title 5 of the

Family Code because it does not contain the several items required under Section

105.006 and it does not state that it disposes of all parties and claims. See TEX.

FAM. CODE ANN. § 105.006(a), (d), (e); see also Lehmann, 39 S.W.3d at 204.

Thus, we lack jurisdiction over this appeal because this order is not an appealable

final order. See TEX. FAM. CODE ANN. § 109.002(b).

      The Clerk of this Court’s February 8, 2018 notice warned appellant that this

appeal was subject to dismissal for want of jurisdiction unless he timely responded

within ten days of that notice to show how this Court had jurisdiction. See TEX. R.

APP. P. 42.3(a), (c). Appellant failed to timely file any response.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), (c); 43.2(f).

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.




                                          3